 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DELBERT J. SMITH,                                 Case No. 1:16-cv-01267-SAB (PC)
12                       Plaintiff,                     ORDER SETTING TELEPHONIC TRIAL
                                                        SCHEDULING CONFERENCE
13           v.
14    C. HERNANDEZ, et al.,
15                       Defendants.
16

17          Plaintiff Delbert J. Smith is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff and Defendants Hernandez and

19   Flores-Alvarenga have consented to the jurisdiction of the United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(c) and Rule 302 of the Local Rules for the United States District

21   Court for the Eastern District of California. (ECF Nos. 5, 101.)

22          This action is proceeding against Defendants Hernandez and Flores-Alvarenga for

23   excessive force in violation of the Eighth Amendment and retaliation in violation of the First

24   Amendment and against Defendant Hernandez for deliberate indifference in violation of the

25   Eighth Amendment. This case is now ready to be set for trial. In the interest of accommodating

26   the parties’ schedules, the Court will conduct a telephonic hearing for trial scheduling purposes.

27          Accordingly, it is HEREBY ORDERED that:

28          1. A telephonic trial scheduling hearing will be held on March 14, 2019, at 10:00 a.m.,
                                                       1
 1               in Courtroom 9 before the undersigned; and

 2            2. Counsel for Defendants is directed to contact Courtroom Deputy, Mamie Hernandez,

 3               at (559) 499-5672, prior to the hearing date, to receive instructions regarding the

 4               conference call; and

 5            3. Counsel for Defendants is required to arrange for Plaintiff’s telephonic participation

 6               by contacting the Litigation Coordinator at the institution where Plaintiff is housed.

 7

 8
     IT IS SO ORDERED.
 9

10   Dated:     March 6, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
